

	

		III

		108th CONGRESS

		2d Session

		S. RES. 438

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2004

			Mr. Biden (for himself,

			 Mr. Hatch, Mr.

			 Kohl, Mrs. Boxer,

			 Mrs. Clinton, Ms. Stabenow, Mr.

			 Dayton, Mr. Corzine,

			 Mr. Johnson, Mr. Lautenberg, Mr.

			 Carper, Mrs. Murray,

			 Mr. Reid, Mr.

			 Wyden, Mr. Leahy,

			 Mr. Kyl, Mr.

			 Cornyn, Mr. Daschle,

			 Ms. Murkowski, Mr. Feingold, Mr.

			 Durbin, Ms. Cantwell, and

			 Mrs. Feinstein) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Supporting the goals and ideals of National

		  Domestic Violence Awareness Month and expressing the sense of the Senate that

		  Congress should raise awareness of domestic violence in the United States and

		  its devastating effects on families.

	

	

		Whereas 2004 marks the tenth anniversary of the enactment

			 of the Violence Against Women Act of 1994 (Public Law 103–322, 108 Stat.

			 1902);

		Whereas since the passage of the Violence Against Women

			 Act of 1994, communities have made significant progress in reducing domestic

			 violence such that between 1993 and 2001, the incidents of nonfatal domestic

			 violence fell 49 percent;

		Whereas since created by the Violence Against Women Act of

			 1994, the National Domestic Violence Hotline has answered over 1,000,000

			 calls;

		Whereas States have passed over 660 State laws pertaining

			 to domestic violence, stalking, and sexual assault;

		Whereas the Violence Against Women Act of 1994 has helped

			 make strides toward breaking the cycle of violence, but there remains much work

			 to be done;

		Whereas domestic violence affects women, men, and children

			 of all racial, social, religious, ethnic, and economic groups in the United

			 States;

		Whereas on average, more than 3 women are murdered by

			 their husbands or boyfriends in the United States every day;

		Whereas women who have been abused are much more likely to

			 suffer from chronic pain, diabetes, depression, unintended pregnancies,

			 substance abuse, and sexually transmitted infections, including

			 HIV/AIDS;

		Whereas only about 10 percent of primary care physicians

			 routinely screen for domestic violence during new patient visits, and 9 percent

			 routinely screen during periodic checkups;

		Whereas each year, about 324,000 pregnant women in the

			 United States are battered by the men in their lives, leading to pregnancy

			 complications, including low weight gain, anemia, infections, and first and

			 second trimester bleeding;

		Whereas every 2 minutes, someone in the United States is

			 sexually assaulted;

		Whereas almost 25 percent of women surveyed had been raped

			 or physically assaulted by a spouse or boyfriend at some point in their

			 lives;

		Whereas in 2002 alone, 250,000 women and girls older than

			 the age of 12 were raped or sexually assaulted;

		Whereas 1 out of every 12 women has been stalked in her

			 lifetime;

		Whereas some cultural norms, economics, language barriers,

			 and limited access to legal services and information may make some immigrant

			 women particularly vulnerable to abuse;

		Whereas 1 in 5 adolescent girls in the United States

			 becomes a victim of physical or sexual abuse, or both, in a dating

			 relationship;

		Whereas 40 percent of girls ages 14 to 17 report knowing

			 someone their age who has been hit or beaten by a boyfriend;

		Whereas annually, approximately 8,800,000 children in the

			 United States witness domestic violence;

		Whereas witnessing violence is a risk factor for having

			 long-term physical and mental health problems (including substance abuse),

			 being a victim of abuse, and becoming a perpetrator of abuse;

		Whereas a boy who witnesses his father's domestic violence

			 is 10 times more likely to engage in domestic violence than a boy from a

			 nonviolent home;

		Whereas the cost of domestic violence, including rape,

			 physical assault, and stalking, exceeds $5,800,000,000 each year, of which

			 $4,100,000,000 is spent on direct medical and mental health care

			 services;

		Whereas 44 percent of the Nation's mayors identified

			 domestic violence as a primary cause of homelessness;

		Whereas 25 to 50 percent of abused women reported they

			 lost a job due, in part, to domestic violence;

		Whereas there is a need to increase the public awareness

			 about, and understanding of, domestic violence and the needs of battered women

			 and their children;

		Whereas the month of October 2004 has been recognized as

			 National Domestic Violence Awareness Month, a month for activities furthering

			 awareness of domestic violence; and

		Whereas the dedication and successes of those working

			 tirelessly to end domestic violence and the strength of the survivors of

			 domestic violence should be recognized: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the goals and ideals of National

			 Domestic Violence Awareness Month; and

			(2)expresses the sense of the Senate that

			 Congress should continue to raise awareness of domestic violence in the United

			 States and its devastating impact on families.

			

